DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I, claims 1-11, in the reply filed on 29 November 2021 is acknowledged.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving assembly in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karcher (US patent application publication 2008/0216868) in view of Hojnacki (US patent 5,983,439).
	The publication to Karcher discloses the invention substantially as is claimed.  Karcher discloses a wiper system (figs. 1-3) for wiping a windshield (10) of a vehicle.  The system comprising a driving assembly (18, 26, 35, 37, 40, fig. 3) for driving a primary wiper (12) and a supplemental wiper (20).  The primary wiper (12) has a first end coupled to a second pivot point (at shaft 18) and the supplemental wiper has a first end coupled to a first pivot point (at shaft 26).  When activated, the driving assembly is configured to swing the supplemental wiper about the first pivot point from a resting position (U1, fig. 1) proximal a lower edge of the windshield to an extended position (U2, fig. 2) along a lateral edge (30) of the windshield adjacent to an A-pillar of the vehicle (para. 19).  The supplemental wiper (20) is configured to be statically disposed at the extended position (U2) for a period of at least time (T2) while the primary wiper is enabled to move (paras. 22 and 23). When deactivated the driving assembly is configured to stow the primary and supplemental wipers back in the resting position (U1, fig. 1).
	The publication to Karcher discloses all of the above recited subject matter with the exception of the resting position of the wipers being proximal a cowl of the vehicle.
	Initially, it is noted that cowls are extremely well known to be provided on vehicles to provide space for various components.  The publication to Hojnacki discloses a wiper system (fig. 1) of a vehicle (10) for wiping a windshield (20) thereof.  The system includes wipers (24, 26) movable between an inwipe position (Ip, Id) and an extended/outwipe position (Op, Od).  The inwipe position is located horizontally along a lower edge of the windshield and adjacent a cowl (12) of the vehicle, and the extended/outwipe position is located vertically adjacent an A-pillar (16) adjacent the windshield.

	With respect to claims 1 and 8, the language of the supplemental wiper being statically disposed at the extended position to form a water column and prevent water from passing over one of the two A-pillars to the side window appears as intended use of the supplemental wiper.  Such does not appear to define any particular structure not disclosed by Karcher.  Further, it appears the supplemental wiper of Karcher will function as claimed to prevent water from passing over one of the two A-pillars in the same manner as applicant’s wiper.  
	With respect to claim 2, the driving assembly of Karcher is configured to swing the primary wiper (12) about second pivot point (18) over a defined windshield area (from fig. 1 to fig. 2 locations).
	With respect to claim 3, the first (at shaft 26) and second (at shaft 18) pivot points are at different positions (fig. 1).
	With respect to claim 5, note that there is an A-pillar on each side of the windshield at lateral edges (30, fig. 1).
	With respect to claim 6, note figure 2 which shows the supplemental wiper (20) adjacent the A-pillar, which is at lateral edge (30), in the extended position thereof.
 	With respect to claim 7, the A-pillars are deemed to be configured to be flush with the opposing ends of the windshield (10) since Karcher discloses the A-pillars as adjacent the lateral edges (30) of the windshield (para. 19).
	With respect to claim 9, the supplemental wiper is deemed to substantially cover a width of the windshield in the extended position (see fig. 2).
.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US patent application publication 2005/0217699) in view of Hojnacki (US patent 5,983,439).
	The publication to Murakami discloses the invention substantially as is claimed.  Murakami discloses a wiper system (figs. 1) for wiping a windshield (W) of a vehicle.  The system comprising a driving assembly (not shown but disclosed, paras. 119, 120, 121) for driving a primary wiper (4, 6) and a supplemental wiper (1, 3).  The primary wiper (4, 6 has a first end coupled to a second pivot point (5) and the supplemental wiper has a first end coupled to a first pivot point (2).  When activated, the driving assembly is configured to swing the supplemental wiper about the first pivot point from a resting position (dashed lines fig. 1) proximal a lower edge of the windshield to an extended position (solid lines, fig.1) along a lateral edge of the windshield.  The supplemental wiper (1, 3) is configured to be statically disposed at the extended position (solid line fig. 1) while the primary wiper is enabled to move (para. 127).  When deactivated the driving assembly is configured to stow the primary and supplemental wipers back in the resting position (dashed lines, fig. 1).
	The publication to Murakami discloses all of the above recited subject matter with the exception of the resting position of the wipers being proximal a cowl of the vehicle and the extended position being adjacent to an A-pillar of the vehicle.  Murakami does not disclose either a cowl along a lower edge of the windshield or A-pillars along side edges of the windshield for the vehicle.



p, Id) and an extended/outwipe position (Op, Od).  The inwipe position is located horizontally along a lower edge of the windshield and adjacent a cowl (12) of the vehicle, and the extended/outwipe position is located vertically adjacent an A-pillar (16) adjacent the windshield.  A-pillars of the vehicle act to support a roof (14) of the vehicle.
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the vehicle of Murakami with a cowl along the lower edge of the windshield and an A-pillar along a side edge of the windshield, as clearly suggested by Hojnacki, to provide a space for housing/protecting a driving assembly of the wiper system and to provide supporting structure for a roof of the vehicle.
With respect to claims 1 and 8, the language of the supplemental wiper being statically disposed at the extended position to form a water column and prevent water from passing over one of the two A-pillars to the side window appears as intended use of the supplemental wiper.  Such does not appear to define any particular structure not disclosed by the modified Murakami system.  Further, it appears the supplemental wiper of Murkami will function as claimed to prevent water from passing over one of the two A-pillars in the same manner as applicant’s wiper.  
With respect to claim 2, the driving assembly of Murakami is configured to swing the primary wiper (4, 6) about second pivot point (5) over a defined windshield area (from dash lines to solid lines locations).
	With respect to claim 3, the first (2) and second (5) pivot points are at different positions (fig. 1).
	With respect to claim 5, note that there will be an A-pillar on each side of the windshield at lateral edges as suggested by Hojnacki.

 	With respect to claim 7, the A-pillars provided as suggested by Hojnacki are deemed to be configured to be flush with the opposing ends of the windshield as they are provided thereat.
	With respect to claim 9, the supplemental wiper is deemed to substantially cover a width of the windshield in the extended position (see fig. 1).
	With respect to claim 10, as the resting position of Karcher (fig. 1) is along the lower edge of the windshield (10), where the cowl is provided, such position is deemed directly above the cowl.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karcher (US patent application publication 2008/0216868) in view of Hojnacki (US patent 5,983,439) as applied to claim 2 above, and further in view of Morette (EP publication 0017576).
	The publications to Karcher and Hojnacki disclose all of the above recited subject matter with the exception of a first pivot point and a second pivot point coinciding at a common position for a supplemental and primary wiper.

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide each of the primary and supplemental wipers (12, 20) of the modified Karcher wiper system as having both first and second wipers, as clearly suggested by Morette, to enhance the wiping and cleaning performance of the system.  Such would provide for increased wiper contact with the surface to be cleaned.  In such a modified wiper system, the first wiper attached to the shaft (26) can be the supplemental wiper and the second wiper attached to the shaft (26) can be the primary wiper.  Note that there appears no requirement that the primary wiper swings about the common position pivot point while the supplementary wiper is stationary.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karcher (US patent application publication 2008/0216868) in view of Hojnacki (US patent 5,983,439) as applied to claim 1 above, and further in view of Druseikis (US patent 3,440,679).
	The publications to Karcher and Hojnacki disclose all of the above recited subject matter with the exception of the resting position being inside a compartment directly beneath a hood of the vehicle.
	The publication to Druseikis discloses a wiper system (fig. 2) with a wiper (15) which has a resting or parked position (P, fig. 1) provided in a compartment (13, fig. 2) that is directly beneath a hood (12, 12a) of a vehicle (11).  A drive pivot (16) of a driving assembly is configured to provide the wiper in such compartment when in the resting or parked position (col. 3, lines 52-70).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified wiper system of Karcher with the resting position provided within 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
25 January 2022